Citation Nr: 1639737	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to a service-connected shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for a cervical spine disability.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a June 2010 Travel Board hearing.  A copy of the hearing transcript is of record.

The Board then remanded the case for additional development in September 2010, April 2015, February 2015, and August 2015.

Since the claim was most recently adjudicated by the Agency of Original Jurisdiction (AOJ) in December 2015, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2015) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

Although the claim was previously styled as service connection for a cervical spine disability, the Board has broadened it to include any neck disability, in light of the various diagnoses and other findings in the record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision); see also Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  Right trapezius cervical strain is proximately due to service-connected right shoulder degenerative joint disease and strain with cartilage loss of glenohumeral joint.

2.  Degenerative disease of the cervical spine is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right trapezius cervical strain have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for degenerative disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran contends that he has a neck disability associated with the right shoulder injury he sustained during service.  A December 2010 VA examination diagnosed right trapezius cervical strain with radiological evidence of degenerative disease.

As to whether a neck disability was specifically incurred during service, the Veteran reported during the December 2010 VA examination that his neck pain began at the same time as his right shoulder, when he sustained a shoulder dislocation in service, though he denied seeking any treatment at the time.  He reiterated that assertion in a November 2014 statement.  However, during his Board hearing, he suggested that the condition did not start until the 1980's.  See June 2010 Hearing Transcript at 8.

Service treatment records are negative for any complaints, treatment, or diagnoses specifically relating to the neck.  The Veteran had an unremarkable enlistment examination in June 1962.  His right shoulder injury was well-documented in January 1963, and no findings pertinent to the neck were recorded.  His March 1964 separation examination was within normal limits.

Private treatment records from October 1986 indicate that the Veteran had been treated since December 1982 for cervical and left arm pain, though no approximate onset date or duration of cervical pain was noted.

In light of the Veteran's conflicting statements regarding the onset of his neck symptoms, and in light of the negative findings of a neck condition in his service treatment records, the Board finds that a neck disability was not incurred in service, and therefore service connection for a neck disability on a direct basis is not warranted.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider internal inconsistency of statements and consistency with other evidence when determining whether lay evidence is satisfactory).

The Board has also considered whether service connection for a neck disability on the basis that it is caused or aggravated by the Veteran's service-connected right shoulder disability, and finds that his right trapezius cervical strain is secondary to his right shoulder disability.  A June 2014 VA opinion noted that individuals with shoulder pathology similar to the Veteran's commonly have referred pain into the cervical neck region.  Private treatment records dated November 2014 noted that chronic right shoulder pain extended into the right trapezius, and an additional statement from his private physician in December 2015 noted that he had trapezius muscle pain, tightness, and other symptoms radiating to his neck and all around the parascapular area as a result of his chronic shoulder injury.

However, the evidence is against a finding that cervical spine degenerative disease is associated with the right shoulder condition.  VA opinions from June 2014 and November 2015 collectively state that the Veteran's cervical spine degenerative changes are compatible with time and aging and that there was no causal or temporal relationship between the shoulder injury at age 19 and the degenerative changes seen at age 66.  The examiner also noted that the cervical spine disability was not aggravated by the right shoulder, and in fact, it was the degenerative and neural foramina changes in the cervical spine which resulted in radicular pain to the shoulder and arm.  In other words, the cervical spine changes affected the service-connected right shoulder, and not the other way around.

Additional support for granting service connection for the right trapezius, but not the cervical spine changes, is found in the Veteran's November 2014 private treatment records.  At the time, the Veteran requested a note stating that he had neck pain from his shoulder issue, but his treating physician explained that it was not his neck, but rather his trapezius, that he indicated the pain was coming from.

For these reasons, service connection for right trapezius cervical strain is appropriate, and service connection for cervical spine degenerative disease is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a November 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for right trapezius cervical strain is granted.

Service connection for cervical spine degenerative disease is denied.



____________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


